In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from (1) an order of the Family Court, Kings County (Segal, J.), dated October 19, 2000, which, upon her default in appearing at a hearing, awarded custody of the subject child to the petitioner, and (2) an order of the same court dated December 13, 2000, which denied her motion to vacate the order dated October 19, 2000.
*355Ordered that the appeal from the order dated October 19, 2000, is dismissed, without costs or disbursements, as no appeal lies from an order made upon the default of the appealing party (see CPLR 5511; Matter of Smith v Richards, 286 AD2d 393 [2001]); and it is further,
Ordered that the appeal from the order dated December 13, 2000, is dismissed as academic, without costs or disbursements.
The subject child has attained the age of majority, and therefore can no longer be the subject of a custody order (see Domestic Relations Law § 2; Belsky v Belsky, 172 AD2d 576 [1991]). Therefore, the issues raised on the appeal from the order dated December 13, 2000, are academic (see Reich v Reich, 149 AD2d 676 [1989]). Ritter, J.P., S. Miller, Luciano and H. Miller, JJ., concur.